Citation Nr: 0105715	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  00-07 514	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to an increased (compensable) disability 
rating for dermatitis of both thighs and popliteal areas.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida (RO) rendered in January 2000.  

FINDINGS OF FACT


1.	The veteran in this case served on active duty between 
1945 and 1946.

2.	A Certificate of Death received at the Board on February 
22, 2001 reveals that the veteran died on July [redacted], 2000.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of the claims on 
appeal.  38 U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. 
§ 20.1302 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2000); 
38 C.F.R. § 20.1302 (2000).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2000).




ORDER

The appeal is dismissed.



		
JOAQUIN AGUAYO-PERELES
Member, Board of Veterans' Appeals

 



